Citation Nr: 0508902	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  96-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the left knee with arthritis, currently evaluated as 10 
percent disabling, to include the question of whether a 
separate, compensable evaluation is warranted for arthritis 
of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, for additional development.  
Following the RO's attempts to complete the requested 
actions, the case was returned to the Board for further 
review.  

Following the RO's issuance of the most recent supplemental 
statement of the case (SSOC) in October 2004, additional 
documentary evidence was received by the RO and added to the 
claims folder.  However, remand to the RO for its 
consideration and issuance of another SSOC is unnecessary in 
this instance, as the additional records submitted were exact 
duplicates of materials previously made a part of the record 
and fully considered by the RO.  


FINDINGS OF FACT

1.  The veteran has internal derangement of the left knee, 
with there being not more than a slight knee impairment 
involving recurrent instability or lateral subluxation 
resulting therefrom.

2.  The veteran has left knee arthritis and an associated, 
noncompensable limitation of left knee flexion and/or 
extension.

3.  Complaints of pain with radiological evidence of 
arthritis warrant the assignment of a separate compensable 
evaluation for an internal derangement of the left knee 
internal derangement with arthritis.

4.  An exceptional or unusual disability picture is not 
demonstrated to be associated with the veteran's service-
connected internal derangement and arthritis of the left 
knee.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of more than a 10 percent 
rating for internal derangement of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for the assignment of a separate 10 percent 
rating, but none greater, for degenerative arthritis of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2004); Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded most recently by the 
Board in June 2003 for additional development by the RO, 
including compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), and readjudication of the matter presented, inclusive 
of the question whether a separate rating was warranted for 
left knee arthritis.  Prior to that, remands were also 
entered by the Board on multiple occasions or development was 
undertaken by the Board, for various reasons.  As a separate 
evaluation for arthritis is herein granted, there is no need 
to address the question whether there was full compliance 
with remand directives specifically involving that issue.  
The record otherwise indicates that all of the actions sought 
by the Board in its prior actions have been completed in full 
as directed, and neither the veteran, nor his representative, 
offers contentions to the contrary.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  

The VCAA became law in November 2000, years after the 
initiation of the claim for increase herein at issue.  The 
VCAA significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Per the Board's June 2003 request, written 
notice of the foregoing was provided to the veteran in a 
February 2004 letter from the RO.  To that extent, the VA's 
duties established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has expended 
much time and effort in ensuring that all pertinent records 
relating to the veteran's treatment have been obtained and 
made a part of his claims folder.  In addition, the veteran 
has been afforded multiple VA examinations during the course 
of the instant appeal.  The veteran through his 
representative offers argument to the effect that this case 
should again be remanded so that the question of functional 
loss may be addressed by a medical professional, presumably 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  The Board rejects that 
argument on the basis that the question of functional loss 
has previously been addressed by one or more medical 
professionals, so as to permit the Board to evaluate the 
disability in question under the pertinent regulations and 
DeLuca.  On the basis of the foregoing, the VA's duty-to-
assist obligation has been fully met in this instance.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication preceded the 
enactment of the VCAA; however, full notice of the VCAA 
followed and the claim was then readjudicated, with notice to 
the veteran, as provided by Pelegrini.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran-
appellant.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Increase

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes (DCs) identify the various disabilities.  

Service connection for a scar of the left knee from a gunshot 
wound, with moderate muscle injury to Muscle Group XII, was 
established by a rating decision of May 1946; such matter is 
not herein at issue.  

By rating action in April 1949, the RO granted entitlement to 
service connection for an internal derangement of the left 
knee and assigned a 30 percent evaluation effective from 
April 1949, under DC 5257.  In June 1955, the 30 percent 
rating was reduced to 10 percent, effective from August 3, 
1955.  The 10 percent rating has continued to remain in 
effect since that time.  Following the RO's receipt in March 
1995 of the veteran's claim for increase, the denial of which 
forms the basis of the current appeal, the RO in its rating 
decision of October 1995 recharacterized such disability to 
that of internal derangement of the left knee with arthritis, 
albeit without change in the rating assigned.  

The 10 percent rating in effect for internal derangement of 
the veteran's left knee has remained in effect since August 
1995, a period well in excess of the 20 years required for 
protection of that rating.  See 38 C.F.R. §§ 3.951, 3.952 
(2004).  The questions thus presented by this review are 
whether a rating in excess of 10 percent is warranted for 
internal derangement of the left knee, and whether a 
separate, compensable rating is warranted for left knee 
arthritis.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are also to be avoided.  Id.; Esteban v. Brown, 6 
Vet.App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  Moreover, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under DCs 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain."  Lichtenfels.

In this case, there is evidence of left knee arthritis, 
complaints of pain, and an associated limitation of left knee 
motion.  See, e.g., a February 1998 VA examination.  .The 
degree to which there is shown to be a diminution in range of 
motion, however, is not such as to warrant the assignment of 
a compensable schedular evaluation under either DC 5260 or 
5261 on the basis of any reduction in flexion or extension 
movements.  That notwithstanding, by operation of DC 5003, a 
10 percent rating is for application for each such major 
joint or group of minor joints.  As such, a separate, 10 
percent schedular evaluation is for assignment for left knee 
arthritis.  Lichtenfels.  To that extent, alone, the benefit 
sought on appeal is granted.  

As for the veteran's entitlement to a rating in excess of 10 
percent for internal derangement of the left knee, the record 
does not demonstrate the presence of more than slight knee 
impairment caused by recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, DC 5257.  There likewise 
is no evidence of nonunion or malunion of the tibia and/or 
fibula throughout the pertinent time frame, or a dislocation 
of semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, 
DCs 5258, 5262.  Moreover, medical evidence fails to identify 
the existence of ankylosis of the left knee joint.  38 C.F.R. 
§ 4.71a, DC 5256.  To that end, there is no basis for the 
assignment of a rating in excess of 10 percent for internal 
derangement of the left knee.  

Remaining for consideration is whether any further increase 
in the schedular evaluations for right knee disablement is 
warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
These regulations provide that the rating for a 
musculoskeletal disorder based on limitation of motion should 
reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Id.  When assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  

In this case, there is objective evidence of pain on motion 
and some question as to the existence of fatigability.  In 
this regard, it is noted that one VA examiner in April 1999 
echoed the veteran's own statement that he was functionally 
limited by pain but not by fatigability of the left knee 
joint.  A VA physician in July 2001 found that there was some 
fatigability with prolonged standing and walking, as well as 
the possibility of pain limiting functional abilities during 
flare-ups when the joint was used repeatedly over a long 
period of time.  While the foregoing are not insignificant, 
pain is a listed criterion of DC 5003 and 38 C.F.R. § 4.59, 
and it is found that the 10 percent schedular rating assigned 
for internal derangement adequately compensates the veteran 
for the degree of impairment due to pain and any 
fatigability.  

Finally, in terms of the veteran's extraschedular entitlement 
to an increased disability evaluation, no specific 
contentions are advanced to the effect that his left knee has 
required frequent periods of hospital care or significantly 
affected his employment.  In fact, the veteran indicates that 
he has been retired from employment for many years.  In all, 
the record does not indicate that the service-connected left 
knee disability herein at issue results in a marked 
interference with employment or necessitates frequent periods 
of hospitalization, such as to render inadequate the regular 
schedular criteria.  To that end, there is no basis for a 
finding of extraschedular entitlement.  38 C.F.R. § 3.321(b).

In sum, based on the veteran's March 1995 claim for increase 
the evidence on file warrants not more than a 10 percent 
schedular or extraschedular evaluation for the veteran's 
service-connected left knee arthritis, and not more than a 10 
percent schedular or extraschedular rating for internal 
derangement of his left knee.  


ORDER

A rating in excess of 10 percent for internal derangement of 
the left knee is denied.  

A separate, 10 percent rating is for assignment for left knee 
arthritis, subject to those provisions governing the payment 
of monetary benefits.


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


